Citation Nr: 1602708	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to January 1961 and from October 1961 to August 1962.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  In May 2011, the Veteran filed a Notice of Disagreement (NOD).  The RO issued a Statement of the Case (SOC) in October 2011, and the Veteran filed a Substantive Appeal (VA Form 9, Appeal to the Board of Veterans' Appeals ) in November 2011. 

In August 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's scoliosis and lordosis of the lumbar spine is a congenital defect, and the Veteran does not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury; the Veteran's current degenerative changes of the lumbar spine are not etiologically related to symptomatology noted in service. 


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not established.  38 U.S.C.A. 
§§ 1111, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in November 2010, the results of which have been included in the claims file for review.  The Veteran was also afforded a VA addendum medical opinion in July 2015.  The November 2010 VA examination and July 2015 medical opinion involved reviews of the claims file and an opinion that was supported by a sufficient rationale.  Therefore, the Board finds that the November 2010 VA physical examination and July 2015 VA medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its August 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included providing a VA addendum medical opinion, which was obtained in July 2015.  The remand also included readjudicating the claim, which was accomplished in the August 2015 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a lumbar spine disorder.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran also claims that service connection is warranted based on continuity of symptomatology of the claimed disorder.  However, the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, on VA examination in November 2010, radiological imagery of the Veteran's spine was taken and the reported findings were moderate thoracolumbar S-shaped scoliosis, moderate right lateral osteophytes along the inner curvature throughout the lumbar spine, mild disc space narrowing, small non-marginal anterior L5 osteophyte, tiny marginal osteophytes in the remainder of the lumbar spine, and bilateral L4-L5 facet arthritis.  The November 2010 VA examiner diagnosed the Veteran with moderate scoliosis and degenerative changes.  Thus, the Veteran has satisfied the first element of service connection.

Initially, the Board notes that the Veteran's diagnosis of scoliosis and lordosis of the lumbar spine has been found to be a congenital defect in a July 2015 VA addendum medical opinion provided by the examiner who conducted the Veteran's November 2010 VA spine examination.  The examiner based this determination on a review of the X-ray results contained in the Veteran's STRs.  This opinion is not contradicted by any other medical opinion of record, and was based on the examiner's thorough review of the claims file, to include the STRs and the Veteran's lay statements.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions)

In this regard, a congenital or developmental defect is not considered a disease or injury for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  38 U.S.C.A. §§ 1111, 1131; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The U.S. Court of Appeals for Veterans Claims (Court) has noted that a VA General Counsel opinion on the subject distinguishes the two classes of disabilities on the basis that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin, 22 Vet. App. at 394 (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  

Here, the Veteran's scoliosis and lordosis of the lumbar spine is a congenital defect, and the Veteran does not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury.   38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).

In this regard, the Veteran's January 1959 military entrance examination, a preexisting condition described as "increased lumbar lordosis, NCD" was noted on the Report of Medical Examination.  The July 2015 VA examiner also determined that the Veteran's lumbar lordosis was a congenital defect.  According to STRs dated in May 1960, the Veteran sought treatment for upper back pain after unloading 600 bags of concrete.  A back condition was not reported on the Veteran's first separation examination in December 1960, or on his second entrance examination in November 1961.  The Veteran's November 1961 entry Report of Medical History documented that the Veteran had injured his back "existed prior to service (EPTS) - no trouble since."  During his second period of military service, X-rays were taken of the Veteran's back in February 1962, and the examiner noted that there was "marked scoliosis of the lumbar spine with rotation and convexity to the left....[t]here does not appear to be degenerative changes in the bone."  In May 1962, a second separation examination was conducted and the examiner noted in the "Summary of Defects and Diagnosis" of the Report of Medical Examination that the Veteran had "scoliosis and marked lordosis of the lumbar spine."  In the notes section of this form, the examiner explained that the Veteran complained of low back pain at the examination and attributed the pain to an event where sandbags fell on him in 1960.  The Veteran was given a pre-separation orthopedic examination in June 1962.  The orthopedic examiner reported that "X-ray examination of the lumbar spine reveals congenital abnormality of the lumbar spine manifested by scoliosis."  The Veteran's second period of active military service ended in August 1962.

Post-service, in November 2010, the Veteran was given a VA examination to determine the etiology and nature of his lumbar spine disorder.  During the examination, the Veteran stated that he injured his back while on guard duty and a North Korean "came up and fell on top of [him]."  He purported to have "rolled down a hill, twisted [his] leg and injured [his] back."  The Veteran claimed that his back has been bothering him ever since service and that treatment consisted of local injections, 5 milligram tablets of Valium 2 to 4 times per day, and Tylenol ES PRN.  Following a review of the Veteran's claims file, the VA examiner opined that it was less likely as not that the Veteran's low back condition, to include scoliosis, was caused by or a result of military service.  The rationale given for the etiological opinion was the Veteran's history of congenital scoliosis along with his history of a post-service work related back injury.  The VA examiner concluded that the work related back injury, along with morbid obesity, was more likely than not the underlying cause of the Veteran's continued back pain.

In July 2015, the Veteran was afforded a VA addendum medical opinion by the November 2010 VA examiner.  The VA examiner reviewed the Veteran's claims file again.  In response to the question of whether it was at least as likely as not (50 percent or greater probability) that the Veteran suffered from an additional disability due to aggravation of the defect during service because of a superimposed disease or injury, the examiner responded that it was less as likely as not that the Veteran suffers from an additional disability due to an aggravation during military service.  The examiner reasoned that the Veteran most likely suffered from an acute exacerbation of his spine conditions while in military service; however, there was no evidence to indicate that his spinal conditions were permanently aggravated beyond natural progression by the acute injury suffered in military service in the 1960's.  The examiner added that the Veteran's military enlistment examination indicated that the Veteran entered military service with lordosis.  X-ray reports showed that the lordosis along with scoliosis were congenital in nature; thus, the Veteran entered military service with both congenital lordosis and scoliosis.  The examiner stated that there was evidence of back pain while in military service, which would have been an acute aggravation of his pre-existing back conditions.  The examiner also noted that at the November 2010 VA examination, the Veteran reported that, "I had an accident at Meijers and I ended up in the hospital.  After the accident, I was fired and I filed a lawsuit and I won."  The examiner reported that the Veteran's VA treatment records dated back to 2003 did not indicate a chronic back condition.  The examiner noted that there was not clear and unmistakable evidence that the increased disability (acute in nature) while in military service led to a chronic increased disability.  The examiner added that the November 2010 VA examination X-rays demonstrated no exacerbation of scoliosis nor evidence of lordosis.  This opinion is not contradicted by any other medical opinion of record, and was based on the examiner's thorough review of the claims file, to include the Veteran's STRs and the Veteran's lay statements.  See Colvin, supra.  In fact, the Board finds that the opinion is consistent with the Veteran's STRs and post-service treatment records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, while the Board finds that while the Veteran is competent to describe his subjective symptoms of his lumbar spine, ascertaining whether he suffered from an additional disability due to aggravation of his scoliosis and lordosis congenital defect during his active military service because of a superimposed disease or injury requires special medical training that the Veteran does not have and therefore it is a determination that is complex and "medical in nature" and not capable of lay observation alone.  See Davidson, supra.  Accordingly, any lay opinion found in the record regarding the Veteran's military service causing an additional disability due to aggravation of the scoliosis congenital defect during his active military service because of a superimposed disease or injury is not competent evidence and is not accorded any probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Rather, the Board finds as competent and credible the opinion provided by the expert in the July 2015 VA addendum medical opinion, including the finding that the Veteran's scoliosis and lordosis of the lumbar spine is a congenital defect, and the Veteran does not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Thus, the Board finds that the Veteran's scoliosis and lordosis of the lumbar spine is a congenital defect, and the Veteran does not suffer from an additional disability due to aggravation of this defect during his active military service because of a superimposed disease or injury.  Accordingly, service connection for scoliosis and lordosis of the lumbar spine is not warranted and the claim is denied.  38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).

The Board will now turn to the Veteran's current diagnosis of degenerative changes of the lumbar spine.  The VA examiner found that the November 2010 VA examination X-rays documented only mild degenerative changes that were not unusual findings for a "70 year old obese male."  The examiner maintained that this was considered a normal finding based on age and body habitus.  Thus, the VA examiner essentially found that the degenerative changes of the Veteran's lumbar spine were not etiologically related to symptomatology noted in service.  There is no contrary medical evidence in the claims file.  See Colvin, supra.  In fact, the Board finds that the opinion is consistent with the Veteran's STRs and post-service treatment records.  See Bloom, supra.

Moreover, while the Board finds that while the Veteran is competent to describe his subjective symptoms of his lumbar spine, ascertaining whether his symptoms are due to a back condition etiologically related to service or due to a permanent worsening of a pre-existing disorder beyond the natural progress of the disorder that occurred during service is a determination that is complex and "medical in nature" and not capable of lay observation alone and therefore requires special medical training that the Veteran does not have.  See Davidson, supra.  Here, the Board finds as competent and credible the July 2015 VA addendum medical opinion, including the finding that the Veteran's degenerative changes of the lumbar spine are due to post-service events.  Thus, while the Veteran contends that he has had back pain ever since service, the more probative medical expert evidence indicates that any pain the Veteran experiences is not due to aggravation of a congenital back disorder during service or due to a current back disorder that is otherwise etiologically due to his military service.  

In summary, the Veteran's claim of entitlement to service connection for a lumbar spine disorder, to include scoliosis, lordosis, and degenerative changes, is not warranted.


ORDER

The claim of entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


